DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.

Background

The amendments to the claims in the Applicant’s Reply to Non-Final Office Action, filed on 09/07/21, have been entered.
According to the Reply, claims 1-8 and 12-14 were pending.  Claim 1 has been amended.  Thus, claims 1-8 and 12-14 remain pending.


Response to Arguments

The Applicant’s claim amendments with respect to the rejection of claims 1-8 and 12-14 under § 112(b) as being indefinite have been fully considered but are unpersuasive.  Therefore, the rejection for indefiniteness is maintained for the reasons below.  

Claim Rejections - 35 USC § 112
Claims 1-8 and 12-14 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.  
Claim 1 is on a pallet transfer system and recites among other things “a material processing device arranged along the path, the material processing device including a machine tool to process the material mounted on the pallet.”  
Construing the claim in accordance with § 112(f) as the machine tool limitation is described solely in terms of function (processing the material mounted on the pallet), the examiner finds that the specification and drawings disclose what appears to be an apparatus capable of performing various processing operations, such as cutting, boring, and drilling.  See Specification, para. [0034]; see also Figs. 1-2.  Notwithstanding the Applicant’s inherency argument, the specification nevertheless is still silent on the corresponding structure for performing the specified function recited in the claim.  Thus, claim 1 is indefinite under §112(b) as being indefinite.  Claims 2-8, and 12-14 are indefinite as they depend from claim 1.
Secondly, claim 12 is further indefinite for reciting “a setup station arranged along the path, the setup station enabling a user to mount a material onto the pallet among the plurality of pallets and enabling the user to withdraw the loaded material out from the pallet.”  
This claim element also has been construed in accordance with § 112(f), because it is described solely in terms of function.  Accordingly, the element is construed to cover the corresponding structure described in the specification for 
For purposes of examination, the claim elements above are construed as covering any structure capable of performing the claimed function associated therewith.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769.  The examiner can normally be reached on M-F, 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached at (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655